OPINION — AG — **** JUDGEMENTS AGAINST COUNTIES — METHOD OF PAYMENT **** THE SINKING FUND CREATED BY LAW IS THE ONLY SOURCE OF FUNDS PROVIDED BY OKLAHOMA STATE CONSTITUTION AND THE STATUTES OF THE STATE OF OKLAHOMA FOR PAYMENT OF JUDGEMENTS AGAINST THE COUNTIES. EACH COUNTY SHALL MAKE SUFFICIENT LEVY OF REVENUES TO PAY THE JUDGEMENTS AGAINST THE COUNTIES IN THE METHOD PRESCRIBED BY LAW. CITE: 62 O.S. 1971 365.5 [62-365.5] (62 O.S. 1961 365.5 [62-365.5]), 62 O.S. 1961 431 [62-431], ARTICLE X, SECTION 28, 19 O.S. 1961 6 [19-6] (TODD MARKUM)